The information charges appellant with the theft of one dollar, current money of the United States of the value of one dollar, the personal property of and belonging to Laura Hunter, etc.
1. The only evidence in regard to the description of the money is that Laura Hunter lost $4.35, which was in a little box on a table in her room. There was no attempt to prove the dollar to be current money of the United States. In order to sustain this conviction it was necessary for the State to prove that the money taken was current money of the United States; that allegation in the information was descriptive of the money and could not be ignored. The later cases deciding this question are Early v. State, 56 Tex.Crim. Rep., 118 S.W. Rep., 1036, and Snelling v. State, 57 Tex.Crim. Rep., 123 S.W. Rep., 610. It is unnecessary to cite other cases. Because of the failure to sustain this descriptive allegation in the information this judgment must be reversed. *Page 443 
The charge was also criticised because it did not inform the jury that in order to convict, that the evidence must show that the money taken was current money of the United States. This should be done upon another trial.
3. The weight of the evidence is to the effect that the alleged owner's name was Laura Preston, and not Laura Hunter. The charge is criticised because it failed to charge the jury that if the owner's name was Preston, and not Hunter, there would be a variance. We suggest upon another trial that this matter be given in charge to the jury if the testimony upon said trial is the same as incorporated in the record now before us.
The judgment is reversed and the cause is remanded.
Reversed and remanded.